PER CURIAM.
This is an appeal of a Final Administrative Support Modification Order by the Department of Revenue on behalf of Holly Harris. The Order, rendered on March 8, 2016, erroneously allowed Thadius Demen-triel Crawford multiple deductions for expenses against his gross income not permitted by section 61.30(3), Florida Statutes (2016). Accordingly, we VACATE that Order and REMAND for recalculation of the parents’ respective net incomes for purposes of the child support guidelines. Any underpayment of child support made between the entry of the erroneous Order of March 8, 2016, and the issuance of this opinion shall be awarded as well.
WOLF, BILBREY, and M.K. THOMAS, JJ., concur.